Bleckley, Chief Justice,
dissenting.
1. One of the main reasons, not only for all rules of trial, but for trial itself, is protection of the innocent.The law presumes every man innocent until the contrary legally appears. When an innocent man is on trial for a capital felony, his life is in peril. The duty of preserving an innocent life is higher, both morally and legally, than that of attending any funeral whatsoever. It follows that when the mother of a juror dies pending the trial of a capital case, the true necessity which arises is absence from the funeral, not absence from the trial. The juror being set apart and dedicated to the work of delivering the accused from deadly'peril,is to be regarded as if in a far country or confined in chains which cannot be broken. His public trust denies indulgence to his private sorrow. His sacred duty to the dead is cancelled by the more sacred duty which he owes to the living.
2. Consent for a juror to be informed of the death of Ms mother, involves consent to accept such service as he can render after the information has been communicated to him, but does not involve any consent that the jury maybe discharged and a mistrial declared. The plea of former jeopardy should have been sustained.